DETAILED ACTION
This Office Action is in response to the filing of an amendment to the claims on 12/14/2020. As per the amendment, claims 2, and 7-9 were amended, claims 1 and 3-6 were cancelled, and no claims were added. Thus, claims 2 and 7-9 are pending in the application and in condition for allowance. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose, either alone or in combination, all of the claimed limitations of amended independent claim 9, specifically the limitations of lines 22-28 where an inclination angle is detected before the video is shown and stored as a second angle value, and then the controller uses the difference between the initial inclination angle and the stored second angle to correct the angle of the backseat and update the reference direction and reference position to be based on the current posture of the user.
The closest prior art of record is Jung (US Pub. 2018/0113312), Black et al. (US Pat. 10,617,956) and Tanizawa et al. (US Pub. 2007/0273180).
Jung discloses a massage chair, a display device that is a head-worn display, a controller, displaying an image corresponding to a massage course on the display device, the image being a moving image of a virtual practitioner, and a head tracking function and position tracking function. Jung does not have displaying a message to make someone face forward, having 
Black teaches the displaying of a message for making a person face forward is shown by Black, and Tanizawa teaches setting reference positions of a backseat and storing the angles. However, the prior art of record does not teach the remaining limitations.
Thus, the claims are deemed allowable over the prior art of record, as the prior art of record either alone or in combination does not disclose all of the claimed structural and functional limitations of the claims. 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D ZIEGLER whose telephone number is (571)272-3349.  The examiner can normally be reached on Mon-Thurs 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW D ZIEGLER/Examiner, Art Unit 3785            

/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785